Citation Nr: 0423356	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for prepatellar bursitis, right knee.  

2.  Entitlement to an initial compensable evaluation for 
Dupuytren's contracture, ring and little fingers, right hand.  

3.  Entitlement to an initial compensable evaluation for 
Dupuytren's contracture, ring and little fingers, left hand.  

4.  Entitlement to an initial compensable evaluation for 
scars, status post lipoma excision, right shoulder, and 
status post laceration repair, ring finger, left hand.  

5.  Entitlement to service connection for numbness, right 
hand, status post lipoma excision of the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to May 
2001, and also had a prior period of active duty for training 
from June 1990 to November 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of the propriety of the initial disability rating 
for prepatellar bursitis, right knee, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the appellant.  


FINDINGS OF FACT

1.  Dupuytren's contracture, ring and little fingers, right 
hand, is manifested by full range of motion of the hand, with 
no evidence of ankylosis of the ring or little fingers.  

2.  Dupuytren's contracture, ring and little fingers, left 
hand, is manifested by limited range of motion of the ring 
finger of the left hand, with no evidence of ankylosis of the 
ring or little fingers.  

3.  Scars, residual of lipoma excision, right shoulder, and 
of laceration repair, ring finger, left hand, and are not 
tender or adherent, functionally limiting, or otherwise 
disfiguring.

4.  There is no current numbness, right hand, as a residual 
of lipoma excision of the right shoulder, found on 
examination.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
Dupuytren's contracture, ring and little fingers, right hand, 
are not met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5223 (2003).  

2.  The schedular criteria for a compensable rating for 
Dupuytren's contracture, ring and little fingers, left hand, 
are not met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5223 (2002, 2003).  

3.  The schedular criteria for a compensable rating for 
scars, residual of lipoma excision, right shoulder, and of 
laceration repair, ring finger, left hand, are not met.  38 
C.F.R. §§ 4.14, 4.118, Diagnostic Code 7804 (2001 and 2003); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

4.  Numbness, right hand, status post lipoma excision of the 
right shoulder, was not incurred in or aggravated by service, 
nor is it secondary to service-connected disability.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, ___ Vet. App. ___, No. 01-944 (June 24, 2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini, cited above, the United States Court of Appeals 
for Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in November 2003, as well as by the 
discussions in the March 2002 statement of the case (SOC) and 
the July 2003 supplemental statement of the case (SSOC).  By 
means of these documents, the veteran was told of the 
requirements to establish service connection and increased 
ratings, of the reasons for the denial of his claims, and of 
his and VA's respective duties, and he was asked to provide 
any information in his possession relevant to the claims.  

Under the Pelegrini decision, supra, a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
May 2001, the RO initially denied the claims on appeal.  The 
veteran was not provided VCAA notice until November 2003.  

Here, consistent with the analysis in VAOPGCPREC 7-2004, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Though he 
received the content-complying notice in November 2003, there 
is no indication that the disposition of his claims would 
have been different had he received pre-AOJ-adjudication 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See, eg., 38 
U.S.C.A. § 7261(b)(2) (West 2003).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).

The Board concludes that no further assistance to the veteran 
is required.  The RO obtained the veteran's service medical 
records.  There is no indication of any relevant records that 
the RO has failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in May 2001 and April 
2003.  Reports of these examinations are in the claims file.  

An examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  As to the claim of 
numbness of the right hand secondary to lipoma removal, the 
evidence does not indicate that any such condition exists 
which might be associated with the veteran's active service 
or service-connected disability.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA not required to provide 
veteran with a medical examination absent showing by veteran 
of causal connection between claimed disability and service).  
There is no current disability shown.  The RO informed the 
veteran that he would need medical evidence of a current 
disability, and the veteran has not provided such evidence.  
Examination specifically for this disability is therefore not 
required.  

II.  Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases may be established based on a legal 
"presumption" by showing that such condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for benefits 
based upon service-connected disease or injury to cases where 
such incidents resulted in disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  

With respect to the veteran's claim for service connection 
for numbness of the right hand, as a residual of excision of 
a lipoma from the right shoulder, contrary to his contention, 
that it is related to his active service, there is no 
competent medical evidence that such a disability even 
exists.  The record does not contain any diagnosis by a 
medical professional of numbness right hand, as a residual of 
status post lipoma excision of the right shoulder.  VA 
examination conducted in April 2003 showed no abnormality of 
the right hand, and the veteran specifically denied problems 
with the right hand.  

While the veteran is competent to describe the symptoms that 
he has experienced, his statements are without significant 
probative value in regard to the issue at hand, as he has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the veteran's personal belief that he has current 
numbness of the right hand, as a residual of lipoma excision 
from the right shoulder, cannot serve to establish that any 
such disease had its onset during active service or is 
related to any in-service disease or injury, or to a service-
connected disability.  This is particularly true considering 
the complete absence of competent medical evidence supporting 
his claim.  

In the absence of medical evidence establishing a current 
disability related to active service or to a service-
connected disability, the preponderance of the evidence is 
against the claim of service connection for numbness of the 
right hand, status post lipoma excision, right shoulder.  The 
benefit-of-the-doubt doctrine has been considered, but there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the issue; the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is contesting the disability evaluations assigned 
at the time of the grant of service connection.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating for a disability has been filed after 
the initial grant and assignment of a rating.  The Court of 
Appeals for Veterans Claims has observed that, in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that, as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date of filing of the claim on which service 
connection was granted (or from any other applicable 
effective date).  See Fenderson, supra, at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based upon the 
facts shown to exist during the separate periods of time.  
Id.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Service connection for Dupuytren's contracture of the ring 
and little fingers of both the right and left hands, and 
scars, residual of lipoma excision of the right shoulder and 
residual of laceration repair of the ring finger of the left 
hand, was granted in a May 2001 rating decision.  The 
disabilities were each rated noncompensable (i.e., zero 
percent disabling).  

The veteran was afforded VA examinations in May 2001.  He 
complained of left ring finger Dupuytren's contracture, right 
knee pain and prepatellar bursitis, and a lipoma removed from 
the right arm with continuing episodic numbness in the right 
hand.  The veteran was right hand dominant.  The right hand 
showed full range of motion however there were beginning 
Dupuytren's contractures in the first and second fingers of 
both hands, most prominent in the middle finger on the right.  
A five degree extension deficit was noted in the left ring 
finger distal interphalangeal joint.  He was intact 
neurologically, with 2+ deep tendon reflexes equal 
bilaterally.  All neurological tests were within normal 
limits.  The diagnosis was Dupuytren's syndrome both hands 
and prepatellar bursitis, right knee.  He uses no brace or 
other assistive devices.  

The veteran was afforded additional VA examinations in April 
2003.  A report of orthopedic evaluation shows complaints 
that the lipoma removed in service had recurred at the place 
where his scar is on his right shoulder.  He stated he was 
having no problems with his right hand, but that both hands 
would become diffusely stiff following work.  

Clinical evaluation of the shoulder showed a large soft mass 
in the right dorsal scapula area, deep to the surgical wound 
scar, which was non-adherent and non-tender.  He had full 
range of motion, with discomfort at between 85 and 180 
degrees on external rotation and forward flexion.  Painless 
occasional clicks were observed.  The impingement test 
elicited discomfort in the area of the mass.  

Examination of the hands showed multiple superficial wounds 
and wound scars secondary to his work as a mechanic, and a 
surgical scar of the left ring finger on the volar aspect.  
The veteran reported his history of surgical repair of injury 
to the left ring finger in February 2001, prior to discharge 
from service.  During the 2003 examination, he was unable to 
fully extend his left ring finger due to flexion contracture.  
There was no evidence of Dupuytren's contracture in the 
hands.  There was no evidence of instability of the joints of 
the fingers.  Ring finger range of motion was: 
metacarpophalangeal (MP) joint 85/85 (right and left), 
proximal interphalangeal (PIP) 100/25-100 (lacking 25 degrees 
of extension), distal interphalangeal (DIP) joint 65/35-65 
(lacking 35 degrees of extension).

Although additional comparative X-rays were initially 
ordered, records show they were not performed.  The diagnosis 
was soft tissue mass, dorsal aspect of right shoulder, to be 
evaluated by surgical consultant; no objective evidence of 
Dupuytren's contracture, either hand; flexor digitorum 
profundus rupture, left ring finger, post surgical repair 
with residual contracture and decreased range of motion, and 
chondromalacia patellae, right knee, with suspected right 
lateral meniscal tear.  

Also in November 2003, the veteran underwent surgical 
evaluation of the scar and mass in the right shoulder area.  
The scar was 2 inches long and located over the lipoma.  The 
lipoma caused pain as noted by the veteran.  However, the 
scar was stable, slightly red, not adherent, and not 
productive of any limitation of motion.  The examiner noted 
that the scar was asymptomatic.  

A.  Dupuytren's contracture, ring and little fingers, right 
and left hands

The RO has evaluated the veteran's Dupuytren's contracture, 
ring and little fingers, right and left hands, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5223 for favorable 
ankylosis, multiple fingers.  

The Board notes that the claim on appeal originates from a VA 
Form 21-4138 filing received in April 2001.  Effective on 
August 26, 2002, the regulations pertaining to evaluations 
for finger disabilities were amended.  See 64 Fed. Reg. 
25,202-210 (May 11, 1999).  Prior to the effective date of 
the new regulations, the veteran's claim for an increased 
rating may only be evaluated under the older criteria.  38 
U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 
2000).  However, from and after the effective date of 
amendment, both the old and the new criteria will be 
considered.  Id.

Prior to August 2002, the following criteria applied to this 
disability:  Favorable ankylosis of 2 digits of one hand, the 
ring and little finger, warrants a 10 percent evaluation when 
the major or minor hand is involved.  Ankylosis of an 
individual ring or little finger is rated noncompensable.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of median transverse fold of the 
palm.  Limitation of motion of less than one inch (2.5 
centimeters) is not considered disabling.  38 C.F.R. § 4.71a, 
DCs 5223, 5227 and note (a) following Code 5223, effective 
prior to August 26, 2002.

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands, effective as of August 
26, 2002, are as follows:

38 C.F.R. § 4.71, Measurement of ankylosis and joint motion.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0º, with two major exceptions: (a) 
Shoulder rotation - arm abducted to 90º, elbow flexed to 90º 
with the position of the forearm reflecting the midpoint 0º 
between internal and external rotation of the shoulder; and 
(b) supination and pronation--the arm next to the body, elbow 
flexed to 90º, and the forearm in midposition 0º between 
supination and pronation.  Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the proximal transverse crease of palm.

38 C.F.R. § 4.71a is amended by removing the tables 
"MULTIPLE FINGERS:  UNFAVORABLE ANKYLOSIS," "MULTIPLE 
FINGERS: FAVORABLE ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS" and adding, in their place, the following table to 
read as follows:

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand.

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.

(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.

(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.

(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of two or combine the 
evaluations.

Under the Diagnostic Code 5219 for multiple digits, 
unfavorable ankylosis of two digits of one hand, such 
ankylosis of the ring and little fingers is rated as 20 for 
the major or minor hand.  A note provides that consideration 
should be given to whether evaluation as amputation is 
warranted.

Under Diagnostic Code 5223, favorable ankylosis of the ring 
and little fingers is rated as 10 percent for either the 
major or minor hand.  

As a single finger, Diagnostic Code 5227 provides that 
unfavorable or favorable ankylosis of the ring or little 
finger is noncompensable.  However, a note provides that 
consideration should be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

As for limitation of motion of individual digits, Diagnostic 
Code 5230 provides a noncompensable rating for the ring or 
little finger, for any limitation of motion.

Applying the foregoing to the evidence in this case, the 
Board notes that the reports of VA examinations in 2001 and 
2003 do not indicate the presence of ankylosis of the hands.  
There is evidence of contracture and significant limitation 
of motion of ring finger of the left hand.  The PIP joint 
lacked 25 degrees of extension and the DIP lacked 35 degrees 
of extension.  However, these limitations are not 
compensable, as set forth in Diagnostic Code 5230.  Nor does 
the evidence reveal the presence of limitation of motion of 
the right hand or fingers.  Under the criteria of diagnostic 
codes effective prior to August 2002, the veteran does not 
have favorable or unfavorable ankylosis of any finger to 
support the assignment of a compensable evaluation for a 
combination or individual finger disorder.  

The evidence in this case does not show that the veteran has 
impairment of the hands due to pain, fatigability, weakness, 
or incoordination that produces more than mild functional 
impairment to support the assignment of a compensable rating 
for either hand with consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45; Deluca, 8 Vet. App. 202.

The evidence does show that the veteran has slight non-
compensable limitation of motion of various fingers of the 
left hand.  The preponderance of the evidence, however, is 
against the claim for a compensable rating for either hand, 
under the new and old criteria, and the claims therefore must 
be denied.

The benefit-of-the-doubt doctrine is not for application with 
regard to these claims because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

B. Scars

The veteran seeks higher ratings, including separate, 
compensable evaluations for the service-connected scars.  
Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology, as such a result would overcompensate 
the claimant for the actual impairment of earning capacity, 
and would constitute pyramiding of disabilities, which is 
precluded by 38 C.F.R. § 4.14.  In Esteban, the Court found 
that the critical element was that none of the symptomatology 
for any of the conditions was duplicative of or overlapping 
with the symptomatology of the other conditions.  

The applicable rating criteria for evaluating scars are found 
at 38 C.F.R. § 4.118.  Further, the Board notes that the 
rating criteria for evaluating skin disorders, including 
scars, were revised, effective August 30, 2002.  See 38 
C.F.R. § 4.118, DCs 7800-7833.  Essentially, scars that are 
painful on objective demonstration warrant a compensable 
rating.  38 C.F.R. § 4.118, DC 7804 (2001 and 2003).  

Regarding the scars, residual of lipoma excision, right 
shoulder, and status post laceration repair, ring finger, 
left hand, competent medical evidence shows that these are 
consistently non-painful and non-tender on examination and 
objective demonstration.  The objective medical findings, 
including a surgical consultation undertaken in April 2003 to 
determine the manifestations of the scars, reflect that there 
is no functional limitation caused by the scars.  Examination 
in 2003 also showed that the limitation of motion of the left 
ring finger was specifically due to contracture, as opposed 
to any scarring.  

As the entirety of the medical evidence demonstrates no 
impairment, pain, or tenderness, neither a single compensable 
rating nor separate compensable ratings are warranted for the 
two scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher initial rating for these scar.  Regarding the 
regulatory provisions of 38 C.F.R. §§ 4.40 and 4.45, the 
veteran has no functional restrictions due to the scars.  
Accordingly, 38 C.F.R. § 4.40 and § 4.45 do not result in a 
higher rating in this situation.

As above, the benefit-of-the-doubt doctrine is not for 
application with regard to these claims, because the 
preponderance of the evidence is against any higher ratings.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The above decision is based upon application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant referral to the RO for 
consideration of an assignment of a greater evaluation on an 
extra-schedular basis.  In this regard, there is no 
contention or showing that the disabilities have resulted in 
marked interference with employment, or have necessitated 
frequent periods of hospitalization, or that the disabilities 
have otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for Dupuytren's contracture, ring 
and little fingers, left hand, is denied.

A compensable evaluation for Dupuytren's contracture, ring 
and little fingers, right hand, is denied.

A compensable evaluation for scars, status post lipoma 
excision, right shoulder, and status post laceration repair, 
ring finger, left hand, is denied.

Service connection for numbness, right hand, as status post 
lipoma excision of the right shoulder, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Under the VCAA, VA's duty to assist has also been 
significantly expanded in that VA has an enhanced duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Additional evidence is required concerning the rating of 
prepatellar bursitis, right knee.  The veteran was scheduled 
for an MRI examination and additional X-rays as part of his 
2003 evaluation of this service-connected condition.  Medical 
opinion evidence indicates that there was a suspicion of a 
right meniscal tear, which could affect the rating for his 
right knee disability.  The MRI was scheduled to clarify this 
matter.  The Board finds that such a diagnostic test is 
potentially relevant to this claim, and therefore finds that 
remand for such testing is required.  Such additional medical 
evidence could be helpful in determining the current level of 
service-connected disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for an MRI evaluation 
of the right knee.  All additional necessary 
tests deemed necessary should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.  The 
report should be reviewed by the examiner who 
performed the 2003 examination, if available.  
The examiner should comment on the diagnosis 
and any functional limitations caused by the 
right knee condition in view of the additional 
evidence.  

2.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws and 
regulations and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to any of 
the claim remains adverse to the veteran, he 
should be furnished a supplemental statement of 
the case and afforded a reasonable period of 
time within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations. No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



